944 So. 2d 484 (2006)
Robert EVANS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D06-1037.
District Court of Appeal of Florida, Fifth District.
December 5, 2006.
James S. Purdy, Public Defender, and Allison Havens, Assistant Public Defender, Daytona Beach, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Lori N. Hagan, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Lugo v. State, 845 So. 2d 74, 106-107 (Fla.2003); Hudson v. State, 820 So. 2d 1070, 1071-1072 (Fla. 5th DCA 2002).
ORFINGER, LAWSON and EVANDER, JJ., concur.